UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 12, 2013 The Interpublic Group of Companies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-6686 13-1024020 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) 1114 Avenue of the Americas, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 212-704-1200 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On December 12, 2013, The Interpublic Group of Companies, Inc. (the “Company”) entered into an amendment and restatement (the “Amendment”) of the Company’s credit agreement originally dated as of July 18, 2008, amended and restated as of April 23, 2010, further amended and restated as of May 31, 2011, and further amended as of November 6, 2012 (as further amended and restated pursuant to the Amendment, the “Credit Agreement”).Under the Amendment, the revolving commitments under the Credit Agreement remain $1 billion, and the maturity date was extended to December 12, 2018. The Company continues to have the ability,to increase the commitments under the Credit Agreement from time to time by an additional amount of up to $250 million, provided the Company receives commitments for such increases and satisfies certain other conditions. Pursuant to the Amendment, the cost structure was reduced.Based on the Company’s current credit ratings, the applicable margin for Eurocurrency Rate borrowings (as defined in the Credit Agreement) is 1.275% and the facility fee payable on a lender’s revolving commitment is 0.225%. Financial covenants contained in the Credit Agreement were also modified. The Company is required to maintain, as of the end of each fiscal quarter: (i) an interest coverage ratio of not less than 5.00 to 1.00 for the period of four fiscal quarters then ended; and (ii) a leverage ratio of not more than 3.25 to 1.00 for the period of four fiscal quarters then ended. The foregoing description is qualified in its entirety by reference to the Credit Agreement, attached hereto as Exhibit 10.1, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit 10.1: Credit Agreement, dated as of July 18, 2008, as amended and restated as of April 23, 2010, as further amended and restated as of May 31, 2011, as further amended as of November 6, 2012 and as further amended and restated as of December 12, 2013 among The Interpublic Group of Companies, Inc., the lenders named therein and Citibank, as administrative agent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE INTERPUBLIC GROUP OF COMPANIES, INC. Date:December17, 2013 By: /s/ Andrew Bonzani Andrew Bonzani Senior Vice President, General Counsel and Secretary 2 INDEX TO EXHIBITS Exhibit No. Description 10.1: Credit Agreement, dated as of July 18, 2008, amended and restated as of April 23, 2010, further amended and restated as of May 31, 2011, further amended as of November 6, 2012 and as further amended and restated as ofDecember 12, 2013 among The Interpublic Group of Companies, Inc., the lenders named therein and Citibank, as administrative agent. . 3
